Pending the determination of the appeal from the judgment to the Court of Appeals, the defendant is enjoined from in anyway selling or incumbering the property involved in the judgment in the trial court, provided plaintiff shall within ten days give a written undertaking, approved by this court, conditioned for the payment to defendant of such damages as she may suffer by reason of such appeal and the injunction hereby ordered, not exceeding the sum of $2,500.' Pending such appeal, however, the income from such property shall be paid to defendant and may be used by her to the same extent as if the injunction were not granted. Present—Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ. Order to be settled before Mr. Justice Thomas.